Citation Nr: 0031797	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  99-06 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from August 1957 to 
May 1960; he died on May [redacted], 1997.  The appellant is 
his widow.  

This matter arises from a January 1999 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan, that denied the benefit now 
sought on appeal.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 1991), the 
case was forwarded to the Board of Veterans' Appeals (Board) 
for appellate consideration.  


REMAND

Preliminary review indicates that this case is not yet ready 
for appellate disposition for the reasons that follow.  

During the pendency of the appellant's appeal, the Veterans 
Claims Assistance Act of 2000, Pub. L. 106-475, 114 Stat. 
2096 (2000) became effective.  This liberalizing law is 
applicable to the appellant's claim.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  It essentially 
eliminates the requirements that a claimant submit evidence 
of a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but that VA is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  Specifically, it 
requires VA to notify the claimant and the claimant's 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary of 
Veterans Affairs that is necessary to substantiate the claim.  
As part of the notice, VA is specifically to inform the 
claimant of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

In the instant case, the Board finds that the RO has not 
sufficiently assisted the appellant in attempting to obtain 
the evidence necessary to substantiate her claim.  More 
specifically, although the RO was advised by the Defense 
Special Weapons Agency to contact the United States Army 
Medical Command in Fort Worth, Texas, regarding occupational 
dosimetry data, no additional action was taken by the RO in 
this regard.  This fact was observed by the appellant's 
representative in June 2000.  The Board believes that further 
action must be taken in this regard to ensure that the 
appellant has been accorded due process of law consistent 
with the provisions of the Veterans' Claims Assistance Act of 
2000.  

In view of the foregoing, this case is REMANDED to the RO for 
action as follows:  

1.  The RO should contact the Commander, 
U.S. Army Medical Command, ATTN. 
MCHO-CL-W, 2050 Worth Road, Suite 10, 
Forth Worth, Texas, 78234-6010, for any 
records regarding occupational dosimetry 
data pertaining to the veteran.  All 
information subsequently received should 
be made a permanent part of the appellate 
record.  

2.  Once the foregoing has been 
accomplished, the RO should again review 
the claim.  The RO is requested to 
undertake any additional development 
necessary to comply with the governing 
legal criteria including the Veterans 
Claims Assistance Act of 2000.  If the 
benefit sought on appeal is not granted, 
both the appellant and her representative 
should be furnished a supplemental 
statement of the case.  They should also 
be given the appropriate time period in 
which to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The appellant need take no action unless so 
informed.  The purpose of this REMAND is both to obtain 
clarifying information and to accord the appellant due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



		
	S. L. KENNEDY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

